Citation Nr: 0615409	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hip disability as 
secondary to right knee trauma residuals.

2.  Entitlement to service connection for a back disability 
as secondary to right knee trauma residuals.

3.  Entitlement to an increased rating for right knee trauma 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current hip disability.  

2.  There is no competent medical evidence of record showing 
a back disability was caused by a service-connected right 
knee disability.

3.  The medical evidence reflects that the veteran's right 
knee disability is manifested by limitation of flexion in 
excess of 30 degrees with no instability.  


CONCLUSIONS OF LAW

1.  A hip disability was not proximately due to or the result 
of service-connected right knee trauma residuals.  38 C.F.R. 
§ 3.310 (2005); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

2.  A back disability was not proximately due to or the 
result of service-connected right knee trauma residuals.  
38 C.F.R. § 3.310 (2005); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

3.  The criteria for a disability rating in excess of 10 
percent for right knee trauma residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, 4.71a, Diagnostic Code 5260-5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

The veteran claims secondary service connection for a hip 
disability.  However, there is no competent medical evidence 
of a current hip disability and he denied hip involvement on 
VA examination in March 2003.  In the absence of competent 
medical evidence of a current disabling hip disorder, service 
connection can not be established.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 43-144 (1992).  

The veteran also claims secondary service connection for back 
disorder.  His private physician stated in January 2003 that 
exertion with the veteran's knee may contribute to exacerbate 
his back condition.  A VA examiner who examined him in March 
2003 indicated that the diagnosed lumbar myositis and 
osteoarthritis are not likely secondary to his 
service-connected right knee.  The VA examiner's opinion is 
definitive and absolute with respect to the probability and 
the private physician's is, at best, speculative.  The 
veteran's opinion that his back problems are secondary to his 
service-connected right knee disability is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or medical causation.   Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

In light of the above, secondary service connection is not 
warranted.  The preponderance of the evidence indicates that 
the veteran's back disability is not secondary to his 
service-connected right knee traumatic residuals.  

Increased rating right knee

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2005), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5260-5261.  Diagnostic Code 5260 provides for 
a 20 percent rating when there is flexion limited to 30 
degrees.  This degree of disability is not present or nearly 
approximated, including when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  On VA examination in March 2003, the veteran 
complained of inability to squat, crepitations, and pain with 
ambulation.  However, although he used a cane, his flexion 
was to 125 degrees and that is where the pain began and 
ended.  His inability to squat is contemplated by the 10 
percent rating assigned.  

In response to the request for the examiner to describe 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, abnormal 
movement, guarding of movement, etc., the examiner stated 
that there was no effusion, instability, rubor, or calor, and 
that Lachman's, and anterior-posterior drawer, and valgus 
varus stress tests were normal, even though there was 
crepitus and tenderness to palpation at the joint line.  One 
examiner indicated that the veteran ambulated with a slow 
cadence.  However, the other examiner indicated that he 
ambulated with a normal cadence, and that he had an erect 
posture and equal step length as well.  Based on all the 
evidence, elevating the veteran's rating based on functional 
impairment due to pain on use, etc., per 38 C.F.R. § 4.40, 
4.45, is not warranted.  The 10 percent rating adequately 
compensates the veteran for the degree of loss of flexion 
shown.  

No separate rating is warranted under Diagnostic Code 5261 
for loss of extension because the veteran had full extension 
on examination, with no indication of pain. 

The decision not to increase the veteran's 10 percent rating 
under Diagnostic Code 5260, or to assign him a separate 10 
percent rating under Diagnostic Code 5261, is also supported 
by the other March 2003 VA examination report.  That report 
shows that his manual muscle testing was 5/5 in his lower 
extremities, that he had no atrophy, and that he had adequate 
lower extremity tone.

There is no ankylosis, so switching to Diagnostic Code 5256 
is not appropriate because it requires ankylosis.  

The veteran told the March 2003 examiner that there were no 
episodes of dislocation or recurrent subluxation and the 
examiner indicated that there was no instability.  
Accordingly, Diagnostic Code 5257 is of no benefit to the 
veteran, as it requires recurrent subluxation or lateral 
instability.  

The veteran had some semilunar (meniscal) cartilage removed 
from his right knee in October 2002.  However, the VA 
examiner in March 2003 indicated that the tear of the medial 
meniscus was not likely related to service and service 
connection is not claimed or in effect for medial meniscus 
injury.  Both Diagnostic Code 5258 and 5259 are specifically 
and exclusively for meniscal injury, by their very terms.  
Accordingly, rating the service-connected traumatic right 
knee injury residuals under Diagnostic Code 5258 or 5259 is 
not appropriate.  It would violate 38 C.F.R. § 4.14, as it 
would be using manifestations not resulting from 
service-connected injury to establish the service-connected 
evaluation.  



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In a February 2003 letter, the RO provided the requisite 
notification. The notice preceded the adjudication and the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices.

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date for an 
increased rating are harmless, as an increased rating has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and statements from the veteran and 
representative, and VA examinations were conducted.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.





ORDER

Service connection for a hip disability as secondary to right 
knee trauma residuals is denied.

Service connection for a back disability as secondary to 
right knee trauma residuals is denied.

An increased rating for right knee trauma residuals is 
denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


